     Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 1 of 8 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

DELROY A. CHAMBERS, JR.,

        Plaintiff,

v.

P&C REAL INVESTMENTS, LLC, doing business as
P&C PROPERTIES,

      Defendant.
______________________________________________/

                                          COMPLAINT
                                              and
                                         JURY DEMAND

        Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this

Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees against

Defendant, P&C Real Investments, LLC, doing business as P&C Properties (“P&C Properties”),

and as good grounds states as follows:

                                 PRELIMINARY STATEMENT

        1.      This action arises as a result of Defendant’s discriminatory actions perpetrated

against Black people with respect to the rental of a condominium unit in Orlando, Florida (the

“Dwelling”).

        2.      Specifically, Defendant has violated the Fair Housing Act by, among other things:

otherwise making unavailable and denying the Dwelling to Mr. Chambers because of race.

                                 JURISDICTION AND VENUE

        3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201
   Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 2 of 8 PageID 2



and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

housing secured to Plaintiff by the Fair Housing Act.

       4.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202. Plaintiff

seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in that

the subject property is located in this district, the events and/or omissions giving rise to the claims

herein occurred in this district, and the Defendant conducts business in this district.

                                             PARTIES

       6.      Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

tester who seeks to enforce fair housing laws so that people are protected from discriminatory

housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

fair housing violations and pursuing enforcement of meritorious claims, among other things. In

this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

into the discriminatory actions perpetuated by Defendant.

       7.      As a fair housing tester and advocate dedicated to advancing the rights of those

historically discriminated against, Mr. Chambers attempts to locate housing providers and

advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.

Department of Housing and Urban Development (HUD), housing advocacy groups, and

established case law.
   Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 3 of 8 PageID 3



        8.      Mr. Chambers is deeply committed to fair housing and the goals of the Fair Housing

Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions, policies,

and practices of the Defendant.

        9.      Defendant, P&C Properties, is a Florida Limited Liability Company that is engaged

in the business of real estate.

                                     FACTUAL ALLEGATIONS

        10.     While investigating discrimination in the housing market in late 2018, Mr.

Chambers encountered an advertisement for the rental of the Dwelling. The advertisement stated,

among other things: "Applications with … criminal records won't be accepted."

        11.     This statement clearly indicates that the rental of the Dwelling is subject to a blanket

prohibition regarding an applicant’s criminal history, which is unlawful under the Fair Housing

Act, as it has a disparate impact on Black people, and fails to serve a substantial, legitimate,

nondiscriminatory interest of the housing provider.

        12.     As part of Mr. Chambers’s fair housing testing efforts as described above, Mr.

Chambers, posing as a potential renter, responded to the advertisement, and attempted to negotiate

for the rental of the Dwelling with Defendant by inquiring whether the Dwelling was available to

be rented.

        13.     Defendant confirmed that the Dwelling was available.

        14.     Having confirmed that the Dwelling was available for rental, Mr. Chambers

continued the test by confirming that Defendant’s rental policy includes a blanket prohibition

regarding an applicant’s criminal history, and inquiring whether Defendant would instead take the

specifics of his criminal history into consideration, if he were to apply, and further noted that such

policies have a disparate impact on Black people.
   Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 4 of 8 PageID 4



       15.     Defendant responded by stating that it does not accept applications with convicted

felony charges.

       16.     Mr. Chambers responded and indicated that his criminal history involves a felony

charge, but no convictions. He further inquired whether such history would be rejected.

       17.     Defendant responded by stating: “Felony charges that show up on the 7 year

national background check will not be accepted.”

       18.     Such actions and statements serve to discourage Mr. Chambers from applying,

inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or conduct

in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or tend to

perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,

neighborhood or development. As such, these actions constitute efforts to deprive Mr. Chambers

of housing opportunities.

       19.     HUD has found that “where a policy or practice that restricts access to housing on

the basis of criminal history has a disparate impact on individuals of a particular race … such

policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a substantial,

legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of General

Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal Records

by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

       20.     According to recent data, studies and HUD findings, Black people are arrested,

convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a whole.

As such, Defendant's policy actually and predictably result in a disparate impact to Black people.

       21.     HUD has found that no substantial, legitimate, nondiscriminatory interest can be

served where “[a] housing provider … imposes a blanket prohibition on any person with any
   Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 5 of 8 PageID 5



conviction record – no matter when the conviction occurred, what the underlying conduct entailed,

or what the convicted person has done since then.” Id.

        22.    As such, Defendant’s blanket prohibition regarding an applicant’s felony criminal

history is unlawful under the Fair Housing Act, as it has a disparate impact on Black people, and

fails to serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

        23.    Mr. Chambers was angered and insulted that Defendant was making the Dwelling

unavailable to him and denying it to him based on its blanket prohibition regarding an applicant’s

felony criminal history.

        24.    As a Black person who has been the subject of discrimination throughout his life,

Mr. Chambers is particularly sensitive to discriminatory practices. Mr. Chambers was insulted

and emotionally distressed by being denied housing based on the Defendant’s blanket prohibition

regarding an applicant’s felony criminal history and being subjected to such discriminatory

policies.

        25.    Mr. Chambers was and is saddened, angered, and insulted by the fact that the

Defendant’s rental policy includes a blanket prohibition regarding an applicant’s felony criminal

history that has a discriminatory impact and serves no substantial, legitimate, nondiscriminatory

interest, and are denying applicants pursuant to that policy. Mr. Chambers has spent a significant

amount of time thinking about all the other Black people who may have been denied housing by

Defendant because of this blanket prohibition, and while doing so, has felt the aforementioned

emotions.

        26.    Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer the

aforementioned emotions, which have manifested into stress, unpleasant rumination, mental strain,

and feelings of indignity, hopelessness and anxiety about race discrimination in housing.
   Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 6 of 8 PageID 6



        27.     Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

continuing to monitor and test those entities and individuals found to have been discriminating.

To those ends, Mr. Chambers will continue monitoring Defendant and its agents in order to

determine its ongoing compliance with the Fair Housing Act, and will continue to do so throughout

the pendency of this matter and after its conclusion.

                                      COUNT 1:
                          VIOLATION OF THE FAIR HOUSING ACT

        28.     Plaintiff repeats and realleges paragraphs 1 through 27 as if fully set forth herein.

        29.     This Count 1 is brought by Plaintiff against the Defendant, P&C Properties.

        30.     Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

violations committed by Defendant, and its agents.

        31.     Defendant P&C Properties authorized its agents to act for it when they committed

the Fair Housing Act violations alleged herein. Defendant’s agents accepted the undertaking of

acting on behalf of Defendant P&C Properties when they committed the Fair Housing Act

violations alleged herein. Defendant P&C Properties had control over its agents when they

committed the Fair Housing Act violations alleged herein.

        32.     Defendant has violated the Fair Housing Act by, among other things, otherwise

making unavailable and denying the Dwelling to Mr. Chambers because of race.

        33.     A discriminatory purpose, not any legitimate reason, was a motivating factor behind

Defendant’s aforementioned discriminatory actions and/or omissions.

        34.     As a result of Defendant’s discriminatory conduct - committed despite being

engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and injury

and a real and immediate threat of future discrimination by Defendant.
   Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 7 of 8 PageID 7



       35.     Defendant’s unlawful conduct and actions constitute direct evidence of

discrimination and proximately caused Plaintiff’s damages as described above.

       36.     In engaging in this unlawful conduct described above, Defendant acted recklessly

or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real estate

business and are licensed real estate professionals, who have been educated, trained, and tested in

fair housing laws, nonetheless chose to engage in unlawful discrimination.

       37.     As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to guard

against, and therefore he has standing to maintain his claims under the Act's provisions.

       38.     Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

violation of the Fair Housing Act.

       WHEREFORE, Plaintiff respectfully requests that the Court:

               A.      declare the actions, omissions, policies, and procedures of Defendant,

complained of herein to be in violation of the Fair Housing Act;

               B.      enter a permanent injunction enjoining Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, from engaging in

discrimination based on race;

               C.      enter a permanent injunction compelling Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, to amend any and all

policies, procedures and practices, which discriminate against persons based on race;

               D.      award compensatory damages to Plaintiff against Defendant, to compensate

Plaintiff for, among other things, the emotional distress, anger, insult and injury caused by

Defendant’s discriminatory actions;
   Case 6:19-cv-00095-JA-TBS Document 1 Filed 01/16/19 Page 8 of 8 PageID 8



                 E.      award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                 F.      award Plaintiff such other and further relief as the Court deems just and

proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

on all issues so triable in this matter.


                                                        Respectfully submitted,

                                                        Joshua A. Glickman, Esq.
                                                        Florida Bar No. 43994
                                                        josh@sjlawcollective.com
                                                        Shawn A. Heller, Esq.
                                                        Florida Bar No. 46346
                                                        shawn@sjlawcollective.com

                                                        Social Justice Law Collective, PL
                                                        974 Howard Avenue
                                                        Dunedin, Florida 34698
                                                        (202) 709-5744
                                                        (866) 893-0416 (Fax)

                                                        Attorneys for the Plaintiff


                                                        By:   s/ Shawn A. Heller      .
                                                                Shawn A. Heller, Esq.
